DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 8 Sep 2019 has been entered.  Claims 1-23 are currently pending in the application.  
Examiner’s Note on Restriction
Applicant has received an action on the merits for the originally presented invention.  The Examiner notes that Applicant has two differing methods claims in this application, specifically claims 1 and 23.  Not only are the method claims different, but Applicant has made separate arguments regarding the allowability of claims 1 and 23 (see arguments below).  
The Examiner has examined these claims as a single invention because examining the two distinct variations of the claims have not caused a serious burden at this time.  Applicant is notified that the future amendments in this application may rise to the level of a “serious burden” and the Examiner may restrict the two methods if the variations in any subsequent office actions as laid out in MPEP section 808 and in view of MPEP section 806 which is partially quoted below.
The general principles relating to distinctness or independence may be summarized as follows:
(A) Where inventions are independent (i.e., no disclosed relation therebetween), restriction to one thereof is ordinarily proper, 
(B) Where inventions are related as disclosed but are distinct as claimed, restriction may be proper.
(C) Where inventions are related as disclosed but are not distinct as claimed, restriction is never proper.  
(D) A reasonable number of species may be claimed when there is an allowable claim generic thereto.
Response to Arguments
Applicant’s arguments filed on 8 Sep 2021 have been fully considered.   While amendments have overcome the 35 USC § 101 rejections, they are not persuasive in regards to the 35 USC § 103 rejections as the claims are currently written.  Arguments and corresponding examiner’s responses are shown below for independent Claim 1.  The same arguments are valid for the similar features of the other independent claims.  
Argument 1: The Applicant states “Withdrawal of the rejections made to claims 1-23 is respectfully requested.”
Response 1: The 35 USC § 101 rejection has been withdrawn based on Applicant’s amendments to the claims.  
Argument 2: The Applicant states “In view of above remarks/arguments, the applicant asserts that the combined teaching of Stockmann and Wang fails to render the following limitations obvious:… wherein the second reference threshold value is determined for detecting if at least one object with a second value of the object characteristic exists, and the second value is different from the first value; wherein one of the first offset value and the second offset value is a non-positive value.”
Response 2: The Examiner respectfully disagrees.  While not moot, the Examiner has provided new citations that teach using multiple offset values based on target density at a Cell Under Test; calculating one million thresholds; and applying two different offset values to the CUT.  The Examiner notes that the Applicant chooses a “reference threshold” in the claims, a value that may or may not be based on Constant False Alarm Rate.  Then Applicant chooses an “offset value” for each of the two reference thresholds to determine a “detection threshold.”  Applicant then chooses an offset value that is positive or negative and then the offset value is added to the “reference threshold”.  From the Examiner’s point of view, this is mathematically equivalent to Wang’s teaching of a choosing a first reference 
Argument 3: The Applicant states “In view of above remarks/arguments, the applicant asserts that the combined teaching of Stockmann and Wang fails to render the applicant’s object detection method obvious. Withdrawal of the rejections and reconsideration of the patentability of claim 23 25 is respectfully requested.
Response 3: The Examiner respectfully disagrees.  New citations have been used in this office action that more clearly teach Applicant’s claims using Stockmann and Wang.  Stockman has been cited to teach the number of segments / adjacent cells as the first parameter; Stockmann has been used to teach the “position” of each CUT, and Wang has been cited as providing an offset value that varies based on the target density of the CUT, which is adjustable.  
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
s 1 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over Stockmann, P., U. S. Patent Application Publication 2010/0073218 (“Stockmann”) in view of Wang, et al, U. S. Patent Application Publication 2013/0201054 (“Wang”).
Regarding claim 1, Stockmann teaches:
(currently amended): An object detection method comprising: obtaining a first offset value and  (Stockmann, paragraph 0016 and 0030-0039, “[0016] The radar system in accordance with one embodiment of the invention allows a coastal location to become dual use, namely, detecting relatively fast moving targets (…air targets) in primary mode … and relatively slow moving targets … (sea targets) in a secondary mode. [0030] FIG. 6 is a block diagram of an augmented CFAR radar system 700 operative for detecting both air targets and sea targets. [0031] If the power level of the CUT for the current scan (Pscan) exceeds the background clutter map power average by a given threshold value (block 748) such as 12 dB, then an air target detection (block 760) is declared in the primary channel and a signal 762 indicative of the detection may be stored in memory for further processing and/or applied to a post processing unit for display to a user.”; a radar that uses a Constant False Alarm Rate algorithm to detect targets as described in figure 7. In block 748 a 12 dB threshold delta has been selected to differentiate between the measured CFAR background clutter and a declared sea target).
a second offset value, wherein the first offset value is different from the second offset value; (Stockmann, figure 6, paragraph 0036, “[0036] The computed average of the neighboring map cell data is used with threshold computation module 767 which determines a threshold (e.g. 3 dB) for comparing the average power (Pcut) of the selected clutter map CUT with the averaged power value (Pn) of the neighboring clutter map cells.”; that a second threshold can be used at module 767 for a second radar mode with a second required delta between the CFAR background clutter and a declared air target; in this office action the “first” system is designed for air targets, and the “second” system is designed for sea targets).

    PNG
    media_image1.png
    526
    682
    media_image1.png
    Greyscale

setting a first detection threshold value by adding the first offset value to a first reference threshold value, wherein the first reference threshold value is determined for detecting if at least one object with a first value of an object characteristic exists; (Stockmann, figure 2, paragraph 0031, “[0031] The Doppler bin powers are converted to a mapping of Doppler bin cells as a function of range/azimuth so as to provide a clutter map 747 for each Doppler bin. As new return data is received (i.e. data 705) in each scan, the data associated with that scan is processed through the Doppler filter assembly and square law detector and, for a given cell under test (CUT), the power associated with the echo data received in that scan Pscan that is associated an air radar system that calculates a running average of the cells 220 of figure 2 (i.e. first reference threshold value), that the running average is added to an “offset value” of 12 dB for air targets (i.e. first offset value); that the power of a cell is compared to the sum of these two values to declare an air target detection; Examiner note: the running average of the surrounding cells 220 has been interpreted as the “first reference threshold value”; the 12 dB threshold has been interpreted as the “first offset”; the power exceeding the background clutter map power average of cells 220 plus the 12 dB offset has been interpreted as the “first detection threshold value”; the object declared an air target has been interpreted as “one object with a first value”; and the range, Doppler, and/or azimuth bins of each cell has been interpreted as the “object characteristic”).

    PNG
    media_image2.png
    504
    589
    media_image2.png
    Greyscale

setting a second detection threshold value by adding the second offset value to a second reference threshold value, (Stockmann, paragraph 0019, 0034-0036, “[0019] FIG. 2 shows a clutter map 200 useful for illustrating the processing associated with a secondary channel intended for sea target detection … The radar clutter map 200 is representative of averaged radar return data. The averaged return data in the clutter map may be updated periodically ( e.g. during each radar scan or every nth scan). The cells 210a, 210b, … , 210n constituting the clutter map 200 and including cell 210 (identified herein as the cell under test) and neighboring cells 220 (identified as 220a, … , 220h) each comprise one Doppler bin (and corresponding range/azimuth parameters). … By way of example and not limitation, if the per scan power of the background or average a second and onwards through one million distinct threshold values for a 360 degree radar; that the “first”, “second” and “millionth” reference thresholds are based on the average of the neighboring cells 220, that each of the cells can have a first offset value of 3 dB which is added to the first reference threshold to obtain a “detection threshold” for a sea target).
wherein the second reference threshold value is determined for detecting if at least one object with a second value of the object characteristic exists, and the second value is different from the first value; (Stockmann, paragraph 0036, “The computed average of the neighboring map cell data is used with threshold computation module 767 which determines a threshold (e.g. 3 dB) for comparing the average power (Pcut) of the selected clutter map CUT with the averaged power value (Pn) of the neighboring clutter map cells. Comparison module 770 such as a comparator operates to compare the clutter map CUT power against Pn and, if the comparison exceeds the threshold Prn, a signal indicative of a sea target detection (790) is established. … Processing continues for each cell in the clutter map and for each Doppler bin to provide a complete analysis and display of sea target detection data.”; a system to detect a sea target in the background wave clutter in a single “Cell Under Test” (CUT) using the above cited “offset value” of 3 dB, and the “second reference threshold value” based on the average of the neighbor cells 220; that the second offset of 3 dB is different from the 12 dB offset values for target detection; that the “first value” is a determination for an air target and the “second value” is a determination that the target is a sea target
transmitting, by a wireless transmitter, electromagnetic energy pulses; obtaining, by a wireless receiver, a detection input according to at least one echo resulting from reflection of the electromagnetic energy pulses; and (Stockmann, paragraph 0021, “In general, when an antenna beam of an antenna system scans across a surveillance region, a receiver receives the echo or return data from a series of pulses transmitted by the antenna at a given pulse repetition frequency (prf), and the data from each individual scan is accumulated and integrated such that for each Doppler bin (i.e. Doppler frequency) at a range/azimuth location the map cell represents the average (e.g. mean) radar return power.”; a wireless transmitter and receiver that process the echoes from each range azimuth location for each Doppler bin in a range Doppler map).
performing, by a processing circuit, target detection upon the detection input according to at least the first detection threshold value and the second detection threshold value; (Stockmann, paragraph 0030, “Furthermore, the augmented CFAR radar system 700 allows for air target and maritime target detection in parallel and/or substantially simultaneously. By determining/declaring targets from both channels, 707 and 750, target detection is accomplished over the sea for all target velocities from zero up to the maximum air target velocity of the radar.”; that the radar system can process radar returns for air targets and surveillance targets in parallel based on two independent systems, two offsets, and two filtering processes, each optimized for the particular target in every CUT, which in the example is 1 million cells, each with a unique threshold, with 2000 different ranges, 10 different velocities, and 500 azimuth bins).
Stockmann does not explicitly teach wherein one of the first offset value and the second offset value is a non-positive value..
Wang teaches wherein one of the first offset value and the second offset value is a non-positive value. (Wang, paragraph 0082, “For example, the percentage threshold of the censored CA-CFAR detection method used in the KAH-CFAR detection method 200 can be increased to a higher level in signal rich environments and decreased to a lower level in signal sparse environments. Furthermore, the threshold for the OS-CFAR detection method used in the KAH-CF AR detection method 200 can be that thresholds can be adjusted upwards (i.e. an offset of a positive value) and adjusted downwards (i.e. an offset of a negative value) based on signal environments).
In view of the teachings of Wang it would have been obvious for a person of ordinary skill in the art to apply the teachings of Wang to Stockmann at the time the application was filed in order to provide an adaptive method of selecting the best CFAR method to improve target detection (see paragraph 0025-0027) in an obvious combination with Stockmann’s method of improving target detection using an adaptive CFAR. The two methods of varying the CFAR background calculations merely perform the same functions as they perform separately and being no more “than the predictable use of prior art elements according to their established functions” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 2, Stockmann, as modified by Wang, teaches the object detection method of claim 1.
Stockmann further teaches wherein the object detection method is employed by a Radio Detection and Ranging (radar) system, and the processing circuit is a part of the radar system. (Stockmann, paragraph 0030, “[0030] FIG. 6 is a block diagram of an augmented CFAR radar system 700 operative for detecting both air targets and sea targets according to an embodiment of the present invention. Radar system 700 includes a primary channel processor 707 for detecting air targets and a secondary channel processor 750 for detecting sea targets.”; a radar system used to detect air targets (i.e. first value) and sea targets (i.e. second value)).
Regarding claim 3, Stockmann, as modified by Wang, teaches the object detection method of claim 1.
Stockmann further teaches wherein the object characteristic is associated with a signal strength. (Stockmann, paragraph 0019, “[0019] The cells 210a, 210b, … , 210n constituting the clutter map 200 and including cell 210 (identified herein as the cell under test) and neighboring cells 220 (identified as 220a, … , 220h) each comprise one Doppler bin (and corresponding range/azimuth parameters). … By way of example and not limitation, if the per scan power of the background or average power of the particular cell under test exceeds the background or average power value of a selected set that the power detected by a radar system can be an “object characteristic” of a target, as compared to the power of the neighbor cells 220 to declare either a sea or air target).
Regarding claim 4, Stockmann, as modified by Wang, teaches the object detection method of claim 3.
Stockmann further teaches wherein the object characteristic is an object range, and the first value and the second value are different range values. (Stockmann, paragraph 0021, “[0021] A clutter map is formed to provide a cell mapping of a surveillance region. … In general, when an antenna beam of an antenna system scans across a surveillance region, a receiver receives the echo or return data from a series of pulses transmitted by the antenna at a given pulse repetition frequency (pry), and the data from each individual scan is accumulated and integrated such that for each Doppler bin (i.e. Doppler frequency) at a range/azimuth location the map cell represents the average (e.g. mean) radar return power. [0023] Only a predetermined number of neighbor cells are selected, which selected cells form a substantially symmetrical arrangement (relative to the range/azimuth coordinates) and where each selected neighbor cell is separated from its nearest neighboring other selected cell by at least one nonselected cell ( e.g. cells labeled “g” as shown in FIG. 2). [0034] By way of further example, typical ground radar that surveils 360 degrees in azimuth may have 2,000 range bins, and 10 Doppler bins.”; that a unique reference power is calculated for each Doppler bin in each separate range/azimuth bin to create a data cube, the data cubes are used to calculate the “reference threshold value”; i.e. each different range and azimuth cell has a different reference threshold for each of the calculated Doppler bins; and the “object characteristic” is a combination of any detected object velocity, range and azimuth. As discussed in paragraph 0034, Stockholm teaches 2000 distinct range bins in each of 500 Azimuth bins).
Stockmann, as modified by Wang, teaches the object detection method of claim 3.
Stockmann further teaches wherein the object characteristic is an object velocity, and the first value and the second value are different velocity values. (Stockmann, paragraph 0021, “[0021] A clutter map is formed to provide a cell mapping of a surveillance region. … In general, when an antenna beam of an antenna system scans across a surveillance region, a receiver receives the echo or return data from a series of pulses transmitted by the antenna at a given pulse repetition frequency (pry), and the data from each individual scan is accumulated and integrated such that for each Doppler bin (i.e. Doppler frequency) at a range/azimuth location the map cell represents the average (e.g. mean) radar return power. [0023] Only a predetermined number of neighbor cells are selected, which selected cells form a substantially symmetrical arrangement (relative to the range/azimuth coordinates) and where each selected neighbor cell is separated from its nearest neighboring other selected cell by at least one nonselected cell ( e.g. cells labeled “g” as shown in FIG. 2). [0034] By way of further example, typical ground radar that surveils 360 degrees in azimuth may have 2,000 range bins, and 10 Doppler bins.”; that a unique reference power is calculated for each Doppler bin in each separate range/azimuth bin to create a data cube, the data cubes are used to calculate the “reference threshold value”; i.e. each different range and azimuth cell has a different reference threshold for each of the calculated Doppler bins; and the “object characteristic” is a combination of any detected object velocity, range and azimuth. As discussed in paragraph 0034, Stockholm teaches 2000 distinct range bins in each of 500 Azimuth bins with 10 different Doppler bins, which correspond to 10 different velocity bins).
Regarding claim 6, Stockmann, as modified by Wang, teaches the object detection method of claim 3.
Stockmann further teaches wherein the object characteristic is an object angle, and the first value and the second value are different angle values. (Stockmann, paragraph 0021, “[0021] A clutter map is formed to provide a cell mapping of a surveillance region. … In general, when an antenna beam of an antenna system scans across a surveillance region, a receiver receives the echo or return data from a series of pulses transmitted by the antenna at a given pulse repetition frequency (pry), and the data from that a unique reference power is calculated for each Doppler bin in each separate range/azimuth bin to create a data cube, the data cubes are used to calculate the “reference threshold value”; i.e. each different range and azimuth cell has a different reference threshold for each of the calculated Doppler bins; and the “object characteristic” is a combination of any detected object velocity, range and azimuth. As discussed in paragraph 0034, Stockholm teaches 500 different Azimuth bins).
Regarding claim 7, Stockmann, as modified by Wang, teaches the object detection method of claim 1.
Stockmann further teaches wherein the second value is larger than the first value, and the first offset value is larger than the second offset value. (Stockmann, paragraph 0031 and 0036, “ [0031] If the power level of the CUT for the current scan (Pscan) exceeds the background clutter map power average by a given threshold value (block 748) such as 12 dB, then an air target detection (block 760) is declared in the primary channel [0036] The computed average of the neighboring map cell data is used with threshold computation module 767 which determines a threshold (e.g. 3 dB) for comparing the average power (Pcut) of the selected clutter map CUT with the averaged power value (Pn) of the neighboring clutter map cells. [0034] By way of further example, typical ground radar that surveils 360 degrees in azimuth may have 2,000 range bins, 500 azimuth bins and 10 Doppler bins. Ten Doppler bins would result from 10 return pulses forming 10 or more Doppler filters. By way of example, if there were 10 Doppler filters there would be 10 clutter maps, with each map having 2000 x 500 = 10^6 cells.”; that the two offset numbers are different, it is inherent that given two numbers as cited that one value would be larger than another value; that the calculated values of each “reference threshold” would be calculated differently; it is inherent according to the radar equation that a “reference threshold” calculated at a farther distance would be lower than a closer distance, hence the need for CFAR processing).
Regarding claim 8, Stockmann, as modified by Wang, teaches (currently amended): The object detection method of claim 1.
Wang further teaches wherein another of the first offset value and the second offset value is a non-negative value. (Wang, paragraph 0065, “[0065] At step 78, an average value of a percentage of the ordered range-Doppler radar values is obtained based on a percentage threshold. The percentage threshold specifies the number of cells in the reference window which are used to obtain the average value. For example, if there are 10 values in the reference window and the percentage threshold is 70%, then the smallest 70% of the total number of cell values (in this case 7 cells) are used to compute the average value. As another example, if the percentage threshold is 60%, then the smallest 60% of the total number of cell values (in this case 6 cells) are used to compute the average value. There are various ways in which the percentage threshold can be set. …  In an alternative embodiment, the percentage threshold can be increased in signal rich environments and decreased in sparse signal environments. For example, maximum and minimum percentage thresholds can be set based on extremely noisy and quiet scenarios for the environment of the CUT, respectively. The radar system 10 can then adapt the percentage threshold between these maximum and minimum percentage thresholds based on the number of false plots or false tracks.”; a mathematical method of varying the threshold percentage using varying number of surrounding cells to compute the above “reference threshold”; these thresholds start at a reference number, in this case either 70% or 60% for each of the million CUT thresholds; in the case of a “signal rich environment”, the original threshold is increased (i.e. a non-negative value of offset from 70%); in the case of a sparse signal environment, the original threshold can be decreased (i.e. a negative value of offset from 70%); finally, combined with Stockmann, each of the CUT can have different offsets for the air and/or sea targets in any of the million range / azimuth / and Doppler bins).
In view of the teachings of Wang it would have been obvious for a person of ordinary skill in the art to apply the teachings of Wang to Stockmann at the time the application was filed in order to provide an adaptive method of selecting the best CFAR method to improve target detection (see paragraph 0025-Stockmann’s method of improving target detection using an adaptive CFAR. The two methods of varying the CFAR background calculations merely perform the same functions as they perform separately and being no more “than the predictable use of prior art elements according to their established functions” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 9, Stockmann, as modified by Wang, teaches the object detection method of claim 8.
Stockmann further teaches wherein the second value is larger than the first value,  (Stockmann, paragraph 0031 and 0036, “ [0031] If the power level of the CUT for the current scan (Pscan) exceeds the background clutter map power average by a given threshold value (block 748) such as 12 dB, then an air target detection (block 760) is declared in the primary channel [0036] The computed average of the neighboring map cell data is used with threshold computation module 767 which determines a threshold (e.g. 3 dB) for comparing the average power (Pcut) of the selected clutter map CUT with the averaged power value (Pn) of the neighboring clutter map cells. [0034] By way of further example, typical ground radar that surveils 360 degrees in azimuth may have 2,000 range bins, 500 azimuth bins and 10 Doppler bins. Ten Doppler bins would result from 10 return pulses forming 10 or more Doppler filters. By way of example, if there were 10 Doppler filters there would be 10 clutter maps, with each map having 2000 x 500 = 10^6 cells.”; that the two offset numbers are different, it is inherent that given two numbers as cited that one value would be larger than another value; that the calculated values of each “reference threshold” would be calculated differently; it is inherent according to the radar equation that a “reference threshold” calculated at a farther distance would be lower than a closer distance, hence the need for CFAR processing).
Wang teaches the first offset value is a positive value, and the second offset value is a negative value. (Wang, paragraph 0065, “[0065] At step 78, an average value of a percentage of the ordered range-Doppler radar values is obtained based on a percentage threshold. The percentage threshold specifies the number of cells in the reference window which are used to obtain the average value. For example, if there are 10 values in the reference window and the percentage threshold is 70%, then the smallest 70% of the total number of cell values (in this case 7 cells) are used to compute the a mathematical method of varying the threshold percentage using varying number of surrounding cells to compute the above “reference threshold”; these thresholds start at a reference number, in this case either 70% or 60% for each of the million CUT thresholds; in the case of a “signal rich environment”, the original threshold is increased (i.e. a non-negative value of offset from 70%); in the case of a sparse signal environment, the original threshold can be decreased (i.e. a negative value of offset from 70%); finally, combined with Stockmann, each of the CUT can have different offsets for the air and/or sea targets in any of the million range / azimuth / and Doppler bins).
In view of the teachings of Wang it would have been obvious for a person of ordinary skill in the art to apply the teachings of Wang to Stockmann at the time the application was filed in order to provide an adaptive method of selecting the best CFAR method to improve target detection (see paragraph 0025-0027) in an obvious combination with Stockmann’s method of improving target detection using an adaptive CFAR. The two methods of varying the CFAR background calculations merely perform the same functions as they perform separately and being no more “than the predictable use of prior art elements according to their established functions” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 10, Stockmann, as modified by Wang, teaches the object detection method of claim 1.
Stockmann further teaches:
wherein the same first offset value is applied to each of reference threshold values that are determined for detecting if objects with values within a first segment of the object characteristic exist, and (Stockmann, paragraph 0016 and 0030-0039, “[0016] a radar that uses a Constant False Alarm Rate algorithm to detect targets as described in figure 7. In block 748 a 12 dB threshold delta has been selected to differentiate between the measured CFAR background clutter and a declared sea target; the 12 dB offset is applied to each cell to declare an air detection; that the same offset is applied independent of range, azimuth or Doppler in each CUT).
the same second offset value is applied to each of reference threshold values that are determined for detecting if objects with values within a second segment of the object characteristic exist. (Stockmann, paragraph 0036, “[0036] The computed average of the neighboring map cell data is used with threshold computation module 767 which determines a threshold (e.g. 3 dB) for comparing the average power (Pcut) of the selected clutter map CUT with the averaged power value (Pn) of the neighboring clutter map cells.”; that a second threshold can be used at module 767 for a second radar mode with a second required delta between the CFAR background clutter and a declared air target; in this office action the “first” system is designed for air targets, and the “second” system is designed for sea targets; as above the 3 dB offset is applied independent of range, azimuth or Doppler for each CUT).
Stockmann, as modified by Wang, teaches the object detection method of claim 1.
Stockmann further teaches:
wherein the first offset value is computed by a function that uses the first value as one input, (Stockmann, paragraph 0016 and 0030-0039, “[0016] The radar system in accordance with one embodiment of the invention allows a coastal location to become dual use, namely, detecting relatively fast moving targets (…air targets) in primary mode … and relatively slow moving targets … (sea targets) in a secondary mode. [0030] FIG. 6 is a block diagram of an augmented CFAR radar system 700 operative for detecting both air targets and sea targets. [0031] If the power level of the CUT for the current scan (Pscan) exceeds the background clutter map power average by a given threshold value (block 748) such as 12 dB, then an air target detection (block 760) is declared in the primary channel and a signal 762 indicative of the detection may be stored in memory for further processing and/or applied to a post processing unit for display to a user.”; a radar that uses a Constant False Alarm Rate algorithm to detect targets as described in figure 7. In block 748 a 12 dB threshold delta has been selected to differentiate between the measured CFAR background clutter and a declared sea target; the 12 dB offset is applied to each cell to declare an air detection; that the same offset is applied independent of range, azimuth or Doppler in each CUT).
the second offset value is computed by the function that uses the second value as one input, (Stockmann, paragraph 0036, “[0036] The computed average of the neighboring map cell data is used with threshold computation module 767 which determines a threshold (e.g. 3 dB) for comparing the average power (Pcut) of the selected clutter map CUT with the averaged power value (Pn) of the neighboring clutter map cells.”; that a second threshold can be used at module 767 for a second radar mode with a second required delta between the CFAR background clutter and a declared air target; in this office action the “first” system is designed for air targets, and the “second” system is designed for sea targets; as above the 3 dB offset is applied independent of range, azimuth or Doppler for each CUT).
the first offset value computed for the first value is applied to the first reference threshold value only, and the second offset value computed for the second value is applied to the second reference threshold value only. (Stockmann, paragraph 0030, “Furthermore, the augmented CFAR radar system 700 allows for air target and maritime target detection in parallel and/or substantially simultaneously. By determining/declaring targets from both channels, 707 and 750, target detection is accomplished over the sea for all target velocities from zero up to the maximum air target velocity of the radar.”; that the radar system can process radar returns for air targets and surveillance targets in parallel based on two independent systems, two offsets, and two filtering processes, each optimized for the particular target).
Regarding claim 12, Stockmann teaches:
(currently amended): An object detection apparatus comprising: a wireless transmitter, arranged to transmit electromagnetic energy pulses; a wireless receiver, arranged to obtain a detection input according to at least one echo resulting from reflection of the electromagnetic energy pulses; and a processing circuit, (Stockmann, paragraph 0021 and 0031, “[0021] In general, when an antenna beam of an antenna system scans across a surveillance region, a receiver receives the echo or return data from a series of pulses transmitted by the antenna at a given pulse repetition frequency (prf), and the data from each individual scan is accumulated and integrated such that for each Doppler bin (i.e. Doppler frequency) at a range/azimuth location the map cell represents the average (e.g. mean) radar return power. [0031] Antenna receiver and signal processing assembly 710 includes amplification circuitry, analog to digital (AID) circuitry, pulse compression, synchronous processing and other preprocessing circuits as understood in the art and thus shall not be described in further detail for brevity.”; a radar circuit for transmitting, receiving and processing radar information. Examiner note: a wireless receiver could be a simple wireless communication port for transmitting data which is processed by a general computer).
arranged to obtain a first offset value and  (Stockmann, paragraph 0016 and 0030-0039, “[0016] The radar system in accordance with one embodiment of the invention allows a coastal location to become dual use, namely, detecting relatively fast moving targets (…air targets) in primary mode … and relatively slow moving targets … (sea targets) in a secondary mode. [0030] FIG. 6 is a block diagram of an augmented CFAR radar system 700 operative for detecting both air targets and sea targets. [0031] If the power level of the CUT for the current scan (Pscan) exceeds the background clutter map power average by a given threshold value (block 748) such as 12 dB, then an air target detection (block 760) is declared in the primary channel and a signal 762 indicative of the detection may be stored in memory for further processing and/or applied to a post processing unit for display to a user.”; a radar that uses a Constant False Alarm Rate algorithm to detect targets as described in figure 7. In block 748 a 12 dB threshold delta has been selected to differentiate between the measured CFAR background clutter and a declared sea target).
a second offset value, … wherein the first offset value is different from the second offset value, (Stockmann, paragraph 0036, “[0036] The computed average of the neighboring map cell data is used with threshold computation module 767 which determines a threshold (e.g. 3 dB) for comparing the average power (Pcut) of the selected clutter map CUT with the averaged power value (Pn) of the neighboring clutter map cells.”; that a second threshold can be used at module 767 for a second radar mode with a second required delta between the CFAR background clutter and a declared air target; in this office action the “first” system is designed for air targets, and the “second” system is designed for sea targets).
set a first detection threshold value by adding the first offset value to a first reference threshold value,  (Stockmann, paragraph 0031, “[0031] The Doppler bin powers are converted to a mapping of Doppler bin cells as a function of range/azimuth so an air radar system that calculates a running average of the cells 220 of figure 2 (i.e. first reference threshold value), that the running average is added to an “offset value” of 12 dB for air targets (i.e. first offset value); that the power of a cell is compared to the sum of these two values to declare an air target detection; Examiner note: the running average of the surrounding cells 220 has been interpreted as the “first reference threshold value”; the 12 dB threshold has been interpreted as the “first offset”; the power exceeding the background clutter map power average of cells 220 plus the 12 dB offset has been interpreted as the “first detection threshold value”; the object declared an air target has been interpreted as “one object with a first value”; and the range, Doppler, and/or azimuth bins of each cell has been interpreted as the “object characteristic”).
set a second detection threshold value by adding the second offset value to a second reference threshold value, and  (Stockmann, paragraph 0019, 0034-0036, “[0019] FIG. 2 shows a clutter map 200 useful for illustrating the processing associated with a secondary channel intended for sea target detection … The radar clutter map 200 is representative of averaged radar return data. The averaged return data in the clutter map may be updated periodically ( e.g. during each radar scan or every nth scan). The cells 210a, 210b, … , 210n constituting the clutter map 200 and including cell 210 a second and onwards through one million distinct threshold values for a 360 degree radar; that the “first”, “second” and “millionth” reference thresholds are based on the average of the neighboring cells 220, that each of the cells can have a first offset value of 3 dB which is added to the first reference threshold to obtain a “detection threshold” for a sea target).
perform target detection upon the detection input according to at least the first detection threshold value and the second detection threshold value;  (Stockmann, paragraph 0030, “Furthermore, the augmented CFAR radar system 700 allows for air target and maritime target detection in parallel and/or substantially simultaneously. By determining/declaring targets from both channels, 707 and 750, target detection is accomplished over the sea for all target velocities from zero up to the maximum air target velocity of the radar.”; that the radar system can process radar returns for air targets and surveillance targets in parallel based on two independent systems, two offsets, and two filtering processes, each optimized for the particular target in every CUT, which in the example is 1 million cells, each with a unique threshold, with 2000 different ranges, 10 different velocities, and 500 azimuth bins).
… the first reference threshold value is determined for detecting if at least one object with a first value of an object characteristic exists,  (Stockmann, paragraph a first reference threshold based on the average of the neighboring cells 220, a first offset value of 3 dB which is added to the first reference threshold to obtain a “detection threshold” o).
the second reference threshold value is determined for detecting if at least one object with a second value of the object characteristic, and the second value is different from the first value; and (Stockmann, paragraph 0036, “The computed average of the neighboring map cell data is used with threshold computation module 767 which determines a threshold (e.g. 3 dB) for comparing the average power (Pcut) of the selected clutter map CUT with the averaged power value (Pn) of the neighboring clutter map cells. Comparison module 770 such as a comparator operates to compare the clutter map CUT power against Pn and, if the comparison exceeds the threshold Prn, a signal indicative of a sea target detection (790) is established.”; a system to detect a sea target in the background wave clutter using the above cited “offset value” of 3 dB, and the “second reference threshold value” based on the average of the neighbor cells 220; that the second offset of 3 dB is different from the 12 dB offset values for target detection; that the “first value” is a determination for an air target and the “second value” is a determination that the target is a sea target).
Stockmann does not explicitly teach wherein one of the first offset value and the second offset value is a non-positive value..
Wang teaches wherein one of the first offset value and the second offset value is a non-positive value. (Wang, paragraph 0082, “For example, the percentage threshold of the censored CA-CFAR detection method used in the KAH-CFAR detection method 200 can be increased to a higher level in signal rich environments and decreased to a lower level in signal sparse environments. Furthermore, the threshold for the OS-CFAR detection method used in the KAH-CF AR detection method 200 can be increased in certain situations.”; that thresholds can be adjusted upwards (i.e. an offset of a positive value) and adjusted downwards (i.e. an offset of a negative value) based on signal environments).
In view of the teachings of Wang it would have been obvious for a person of ordinary skill in the art to apply the teachings of Wang to Stockmann at the time the application was filed in order to provide an adaptive method of selecting the best CFAR method to improve target detection (see paragraph 0025-0027) in an obvious combination with Stockmann’s method of improving target detection using an adaptive CFAR. The two methods of varying the CFAR background calculations merely perform the same functions as they perform separately and being no more “than the predictable use of prior art elements according to their established functions” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 13, Stockmann, as modified by Wang, teaches the object detection apparatus of claim 12.
Stockmann further teaches wherein the object detection apparatus is a Radio Detection and Ranging (radar) system. (Stockmann, paragraph 0030, “[0030] FIG. 6 is a block diagram of an augmented CFAR radar system 700 operative for detecting both air targets and sea targets according to an embodiment of the present invention. Radar system 700 includes a primary channel processor 707 for detecting air targets and a secondary channel processor 750 for detecting sea targets.”; a radar system used to detect air targets (i.e. first value) and sea targets (i.e. second value)).
Stockmann, as modified by Wang, teaches the object detection apparatus of claim 12.
Stockmann further teaches wherein the object characteristic is associated with a signal strength. (Stockmann, paragraph 0019, “[0019] The cells 210a, 210b, … , 210n constituting the clutter map 200 and including cell 210 (identified herein as the cell under test) and neighboring cells 220 (identified as 220a, … , 220h) each comprise one Doppler bin (and corresponding range/azimuth parameters). … By way of example and not limitation, if the per scan power of the background or average power of the particular cell under test exceeds the background or average power value of a selected set of neighboring or surrounding cells (220a, … 220h) by a predetermined value (such as 3 dB greater for example), then a sea target detection is declared.”; that the power detected by a radar system can be an “object characteristic” of a target, as compared to the power of the neighbor cells 220 to declare either a sea or air target).
Regarding claim 15, Stockmann, as modified by Wang, teaches the object detection apparatus of claim 14.
Stockmann further teaches wherein the object characteristic is an object range, and the first value and the second value are different range values. (Stockmann, paragraph 0021, “[0021] A clutter map is formed to provide a cell mapping of a surveillance region. … In general, when an antenna beam of an antenna system scans across a surveillance region, a receiver receives the echo or return data from a series of pulses transmitted by the antenna at a given pulse repetition frequency (pry), and the data from each individual scan is accumulated and integrated such that for each Doppler bin (i.e. Doppler frequency) at a range/azimuth location the map cell represents the average (e.g. mean) radar return power. [0023] Only a predetermined number of neighbor cells are selected, which selected cells form a substantially symmetrical arrangement (relative to the range/azimuth coordinates) and where each selected neighbor cell is separated from its nearest neighboring other selected cell by at least one nonselected cell ( e.g. cells labeled “g” as shown in FIG. 2).”; that a unique reference power is calculated for each Doppler bin in each separate range/azimuth bin to create a data cube, the data cubes are used to calculate the “reference threshold value”; i.e. each different range and azimuth cell has a different reference threshold for each of the calculated Doppler bins; and the “object characteristic” is a combination of any detected object velocity, range and azimuth. See paragraph 0034 for discussion of Radar bins).
Regarding claim 16, Stockmann, as modified by Wang, teaches the object detection apparatus of claim 14.
Stockmann further teaches wherein the object characteristic is an object velocity, and the first value and the second value are different velocity values. (Stockmann, paragraph 0021, “[0021] A clutter map is formed to provide a cell mapping of a surveillance region. … In general, when an antenna beam of an antenna system scans across a surveillance region, a receiver receives the echo or return data from a series of pulses transmitted by the antenna at a given pulse repetition frequency (pry), and the data from each individual scan is accumulated and integrated such that for each Doppler bin (i.e. Doppler frequency) at a range/azimuth location the map cell represents the average (e.g. mean) radar return power. [0023] Only a predetermined number of neighbor cells are selected, which selected cells form a substantially symmetrical arrangement (relative to the range/azimuth coordinates) and where each selected neighbor cell is separated from its nearest neighboring other selected cell by at least one nonselected cell ( e.g. cells labeled “g” as shown in FIG. 2).”; that a unique reference power is calculated for each Doppler bin in each separate range/azimuth bin to create a data cube, the data cubes are used to calculate the “reference threshold value”; i.e. each different range and azimuth cell has a different reference threshold for each of the calculated Doppler bins; and the “object characteristic” is a combination of any detected object velocity, range and azimuth. See paragraph 0034 for discussion of Radar bins).
Regarding claim 17, Stockmann, as modified by Wang, teaches the object detection apparatus of claim 14.
Stockmann further teaches wherein the object characteristic is an object angle, and the first value and the second value are different angle values. (Stockmann, paragraph 0021, “[0021] A clutter map is formed to provide a cell mapping of a surveillance region. … In general, when an antenna beam of that a unique reference power is calculated for each Doppler bin in each separate range/azimuth bin to create a data cube, the data cubes are used to calculate the “reference threshold value”; i.e. each different range and azimuth cell has a different reference threshold for each of the calculated Doppler bins; and the “object characteristic” is a combination of any detected object velocity, range and azimuth. See paragraph 0034 for discussion of Radar bins).
Regarding claim 18, Stockmann, as modified by Wang, teaches the object detection apparatus of claim 12.
Stockmann further teaches wherein the second value is larger than the first value, and the first offset value is larger than the second offset value. (Stockmann, paragraph 0031 and 0036, “ [0031] If the power level of the CUT for the current scan (Pscan) exceeds the background clutter map power average by a given threshold value (block 748) such as 12 dB, then an air target detection (block 760) is declared in the primary channel [0036] The computed average of the neighboring map cell data is used with threshold computation module 767 which determines a threshold (e.g. 3 dB) for comparing the average power (Pcut) of the selected clutter map CUT with the averaged power value (Pn) of the neighboring clutter map cells. [0034] By way of further example, typical ground radar that surveils 360 degrees in azimuth may have 2,000 range bins, 500 azimuth bins and 10 Doppler bins. Ten Doppler bins would result from 10 return pulses forming 10 or more Doppler filters. By way of example, if there were 10 Doppler filters there would be 10 clutter maps, with each map having 2000 x 500 = 10^6 cells.”; that the two offset numbers are different, it is inherent that given two numbers as cited that one value would be larger than another value; that the calculated values of each “reference threshold” would be calculated differently; it is inherent according to the radar equation that a “reference threshold” calculated at a farther distance would be lower than a closer distance, hence the need for CFAR processing).
Regarding claim 19, Stockmann, as modified by Wang, teaches (currently amended): The object detection apparatus of claim 12.
Wang further teaches wherein another of the first offset value and the second offset value is a non-negative value. (Wang, paragraph 0065, “[0065] At step 78, an average value of a percentage of the ordered range-Doppler radar values is obtained based on a percentage threshold. The percentage threshold specifies the number of cells in the reference window which are used to obtain the average value. For example, if there are 10 values in the reference window and the percentage threshold is 70%, then the smallest 70% of the total number of cell values (in this case 7 cells) are used to compute the average value. As another example, if the percentage threshold is 60%, then the smallest 60% of the total number of cell values (in this case 6 cells) are used to compute the average value. There are various ways in which the percentage threshold can be set. …  In an alternative embodiment, the percentage threshold can be increased in signal rich environments and decreased in sparse signal environments. For example, maximum and minimum percentage thresholds can be set based on extremely noisy and quiet scenarios for the environment of the CUT, respectively. The radar system 10 can then adapt the percentage threshold between these maximum and minimum percentage thresholds based on the number of false plots or false tracks.”; a mathematical method of varying the threshold percentage using varying number of surrounding cells to compute the above “reference threshold”; these thresholds start at a reference number, in this case either 70% or 60% for each of the million CUT thresholds; in the case of a “signal rich environment”, the original threshold is increased (i.e. a non-negative value of offset from 70%); in the case of a sparse signal environment, the original threshold can be decreased (i.e. a negative value of offset from 70%); finally, combined with Stockmann, each of the CUT can have different offsets for the air and/or sea targets in any of the million range / azimuth / and Doppler bins).
In view of the teachings of Wang it would have been obvious for a person of ordinary skill in the art to apply the teachings of Wang to Stockmann at the time the application was filed in order to provide an Stockmann’s method of improving target detection using an adaptive CFAR. The two methods of varying the CFAR background calculations merely perform the same functions as they perform separately and being no more “than the predictable use of prior art elements according to their established functions” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 20, Stockmann, as modified by Wang, teaches the object detection apparatus of claim 19.
Stockmann further teaches wherein the second value is larger than the first value,  (Stockmann, paragraph 0031 and 0036, “ [0031] If the power level of the CUT for the current scan (Pscan) exceeds the background clutter map power average by a given threshold value (block 748) such as 12 dB, then an air target detection (block 760) is declared in the primary channel [0036] The computed average of the neighboring map cell data is used with threshold computation module 767 which determines a threshold (e.g. 3 dB) for comparing the average power (Pcut) of the selected clutter map CUT with the averaged power value (Pn) of the neighboring clutter map cells. [0034] By way of further example, typical ground radar that surveils 360 degrees in azimuth may have 2,000 range bins, 500 azimuth bins and 10 Doppler bins. Ten Doppler bins would result from 10 return pulses forming 10 or more Doppler filters. By way of example, if there were 10 Doppler filters there would be 10 clutter maps, with each map having 2000 x 500 = 10^6 cells.”; that the two offset numbers are different, it is inherent that given two numbers as cited that one value would be larger than another value; that the calculated values of each “reference threshold” would be calculated differently; it is inherent according to the radar equation that a “reference threshold” calculated at a farther distance would be lower than a closer distance, hence the need for CFAR processing).
Wang teaches the first offset value is a positive value, and the second offset value is a negative value. (Wang, paragraph 0065, “[0065] At step 78, an average value of a percentage of the ordered range-Doppler radar values is obtained based on a percentage threshold. The percentage threshold specifies the number of cells in the reference window which are used to obtain the average value. For example, if there are 10 values in the reference window and the percentage threshold is 70%, a mathematical method of varying the threshold percentage using varying number of surrounding cells to compute the above “reference threshold”; these thresholds start at a reference number, in this case either 70% or 60% for each of the million CUT thresholds; in the case of a “signal rich environment”, the original threshold is increased (i.e. a non-negative value of offset from 70%); in the case of a sparse signal environment, the original threshold can be decreased (i.e. a negative value of offset from 70%); finally, combined with Stockmann, each of the CUT can have different offsets for the air and/or sea targets in any of the million range / azimuth / and Doppler bins).
In view of the teachings of Wang it would have been obvious for a person of ordinary skill in the art to apply the teachings of Wang to Stockmann at the time the application was filed in order to provide an adaptive method of selecting the best CFAR method to improve target detection (see paragraph 0025-0027) in an obvious combination with Stockmann’s method of improving target detection using an adaptive CFAR. The two methods of varying the CFAR background calculations merely perform the same functions as they perform separately and being no more “than the predictable use of prior art elements according to their established functions” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 21, Stockmann, as modified by Wang, teaches the object detection apparatus of claim 12.
Stockmann further teaches:
wherein the processing circuit applies the same first offset value to each of reference threshold values that are determined for detecting if objects with values within a first segment of the object characteristic exist, and (Stockmann, paragraph 0016 and 0030-0039, “[0016] The radar system in accordance with one embodiment of the invention allows a coastal location to become dual use, namely, detecting relatively fast moving targets (…air targets) in primary mode … and relatively slow moving targets … (sea targets) in a secondary mode. [0030] FIG. 6 is a block diagram of an augmented CFAR radar system 700 operative for detecting both air targets and sea targets. [0031] If the power level of the CUT for the current scan (Pscan) exceeds the background clutter map power average by a given threshold value (block 748) such as 12 dB, then an air target detection (block 760) is declared in the primary channel and a signal 762 indicative of the detection may be stored in memory for further processing and/or applied to a post processing unit for display to a user.”; a radar that uses a Constant False Alarm Rate algorithm to detect targets as described in figure 7. In block 748 a 12 dB threshold delta has been selected to differentiate between the measured CFAR background clutter and a declared sea target; the 12 dB offset is applied to each cell to declare an air detection; that the same offset is applied independent of range, azimuth or Doppler in each CUT).
applies the same second offset value to each of reference threshold values that are determined for detecting if objects with values within a second segment of the object characteristic exist. (Stockmann, paragraph 0036, “[0036] The computed average of the neighboring map cell data is used with threshold computation module 767 which determines a threshold (e.g. 3 dB) for comparing the average power (Pcut) of the selected clutter map CUT with the averaged power value (Pn) of the neighboring clutter map cells.”; that a second threshold can be used at module 767 for a second radar mode with a second required delta between the CFAR background clutter and a declared air target; in this office action the “first” system is designed for air targets, and the “second” system is designed for sea targets; as above the 3 dB offset is applied independent of range, azimuth or Doppler for each CUT).
Stockmann, as modified by Wang, teaches the object detection apparatus of claim 12.
Stockmann further teaches:
wherein the processing circuit computes the first offset value by a function that uses the first value as one input, and (Stockmann, paragraph 0016 and 0030-0039, “[0016] The radar system in accordance with one embodiment of the invention allows a coastal location to become dual use, namely, detecting relatively fast moving targets (…air targets) in primary mode … and relatively slow moving targets … (sea targets) in a secondary mode. [0030] FIG. 6 is a block diagram of an augmented CFAR radar system 700 operative for detecting both air targets and sea targets. [0031] If the power level of the CUT for the current scan (Pscan) exceeds the background clutter map power average by a given threshold value (block 748) such as 12 dB, then an air target detection (block 760) is declared in the primary channel and a signal 762 indicative of the detection may be stored in memory for further processing and/or applied to a post processing unit for display to a user.”; a radar that uses a Constant False Alarm Rate algorithm to detect targets as described in figure 7. In block 748 a 12 dB threshold delta has been selected to differentiate between the measured CFAR background clutter and a declared sea target; the 12 dB offset is applied to each cell to declare an air detection; that the same offset is applied independent of range, azimuth or Doppler in each CUT).
computes the second offset value by the function that uses the second value as one input, (Stockmann, paragraph 0036, “[0036] The computed average of the neighboring map cell data is used with threshold computation module 767 which determines a threshold (e.g. 3 dB) for comparing the average power (Pcut) of the selected clutter map CUT with the averaged power value (Pn) of the neighboring clutter map cells.”; that a second threshold can be used at module 767 for a second radar mode with a second required delta between the CFAR background clutter and a declared air target; in this office action the “first” system is designed for air targets, and the “second” system is designed for sea targets; as above the 3 dB offset is applied independent of range, azimuth or Doppler for each CUT).
the first offset value computed for the first value is applied to the first reference threshold value only, and the second offset value computed for the second value is applied to the second reference threshold value only. (Stockmann, paragraph 0030, “Furthermore, the augmented CFAR radar system 700 allows for air target and maritime target detection in parallel and/or substantially simultaneously. By determining/declaring targets from both channels, 707 and 750, target detection is accomplished over the sea for all target velocities from zero up to the maximum air target velocity of the radar.”; that the radar system can process radar returns for air targets and surveillance targets in parallel based on two independent systems, two offsets, and two filtering processes, each optimized for the particular target).
Regarding claim 23, Stockmann teaches:
(currently amended): An object detection method comprising: obtaining detection threshold values by applying threshold adjustment to reference threshold values that are determined for a spectrum of an object characteristic, (Stockmann, paragraph 0016 and 0030-0039, “[0016] The radar system in accordance with one embodiment of the invention allows a coastal location to become dual use, namely, detecting relatively fast moving targets (…air targets) in primary mode … and relatively slow moving targets … (sea targets) in a secondary mode. [0030] FIG. 6 is a block diagram of an augmented CFAR radar system 700 operative for detecting both air targets and sea targets. [0031] If the power level of the CUT for the current scan (Pscan) exceeds the background clutter map power average by a given threshold value (block 748) such as 12 dB, then an air target detection (block 760) is declared in the primary channel and a signal 762 indicative of the detection may be stored in memory for further processing and/or applied to a post processing unit for display to a user.  [0034] By way of further example, typical ground radar that surveils 360 degrees in azimuth may have a radar that uses a Constant False Alarm Rate algorithm to detect targets as described in figure 7. In block 748 a 12 dB threshold delta has been selected to differentiate between the measured CFAR background clutter and a declared air target (i.e. the threshold adjustments are the calculated power level for the unique CUT); that the radar processes returns for each radar range / Doppler / azimuth bin to create 10 million range / azimuth / Doppler bins, each with their uniquely calculated thresholds; that the 12 dB threshold adjustment is applied to each cell for an air target).
wherein each of the reference threshold values is determined for detecting if at least one object with a value of the object characteristic exists; (Stockmann, paragraph 0031, “[0031] If the power level of the CUT for the current scan (Pscan) exceeds the background clutter map power average by a given threshold value (block 748) such as 12 dB, then an air target detection (block 760) is declared in the primary channel and a signal 762 indicative of the detection may be stored in memory for further processing”; that the “reference threshold” for each of the million cells for each CUT 210 are tested against at least one “threshold adjustment” of 12 dB to declare an air target).
transmitting, by a wireless transmitter, electromagnetic energy pulses; obtaining, by a wireless receiver, a detection input according to at least one echo resulting from reflection of the electromagnetic energy pulses; and (Stockmann, paragraph 0021, “In general, when an antenna beam of an antenna system scans across a surveillance region, a receiver receives the echo or return data from a series of pulses transmitted by the antenna at a given pulse repetition frequency (prf), and the data from each individual scan is accumulated and integrated such that for each Doppler bin (i.e. Doppler frequency) at a range/azimuth location the map cell represents the average (e.g. mean) radar return power.”; a wireless transmitter and receiver that process the echoes from each range / azimuth location and for each Doppler bin in a range Doppler map
performing, by a processing circuit, target detection upon the detection input according to the detection threshold values; (Stockmann, paragraph 0031, “[0031] The Doppler bin powers are converted to a mapping of Doppler bin cells as a function of range/azimuth so as to provide a clutter map 747 for each Doppler bin. As new return data is received (i.e. data 705) in each scan, the data associated with that scan is processed through the Doppler filter assembly and square law detector and, for a given cell under test (CUT), the power associated with the echo data received in that scan Pscan that is associated with that CUT is compared against a threshold of a running average (e.g. historical average) of the same cell under test from the clutter map, as shown in block 725. If the power level of the CUT for the current scan (Pscan) exceeds the background clutter map power average by a given threshold value (block 748) such as 12 dB, then an air target detection (block 760) is declared in the primary channel and a signal 762 indicative of the detection may be stored in memory for further processing and/or applied to a post processing unit for display to a user.”; an air radar system that calculates a running average of the cells 220 of figure 2 (i.e. first reference threshold value), that the running average is added to an “offset value” of 12 dB for air targets (i.e. first offset value); that the power of a cell is compared to the sum of these two values to declare an air target detection; Examiner note: the running average of the surrounding cells 220 has been interpreted as the “first reference threshold value”; the 12 dB threshold has been interpreted as the “first offset”; the power exceeding the background clutter map power average of cells 220 plus the 12 dB offset has been interpreted as the “first detection threshold value”; the object declared an air target has been interpreted as “one object with a first value”; and the range, Doppler, and/or azimuth bins of each cell has been interpreted as the “object characteristic”).
wherein the threshold adjustment is controlled by a first parameter, a second parameter, and a third parameter, the first parameter specifies a number of segments in the spectrum, each segment in the spectrum is adjacent to at least one segment in the spectrum and does not overlap said at least one segment,  Stockmann, paragraph 0034, “[0034] By way of further example, typical ground radar that surveils 360 degrees in azimuth may have 2,000 range bins, 500 azimuth bins and 10 Doppler bins. Ten Doppler bins would result from 10 return pulses forming 10 or more Doppler filters. By way of example, if there were 10 Doppler filters there would be 10 clutter maps, with each map having 2000 x 500 = 10^6 cells. [0019] FIG. 2 shows a clutter map 200 useful for illustrating the processing associated with a secondary channel intended for sea target detection … The radar clutter map 200 is representative of averaged radar return data. The averaged return data in the clutter map may be updated periodically ( e.g. during each radar scan or every nth scan). The cells 210a, 210b, … , 210n constituting the clutter map 200 and including cell 210 (identified herein as the cell under test) and neighboring cells 220 (identified as 220a, … , 220h) each comprise one Doppler bin (and corresponding range/azimuth parameters)”; that a radar can search 1 million adjacent segments separated by the range / azimuth / Doppler dimension (cells 210a, 210b, through 210n of figure 2); that each of the adjacent segments can have its unique threshold based on the neighboring cells 220a-220h, that each of the cells can have a first offset value of 12 dB which (i.e. the claimed threahold adjustment) added to the first reference threshold to obtain a “detection threshold” for a land and/or sea target; that the offset can be applied to both land and sea targets as cited above; in this case, the number of “segments” is 1 million).
the second parameter specifies a length or position of said each segment,  (Stockmann, paragraph 0034, “[0034] By way of further example, typical ground radar that surveils 360 degrees in azimuth may have 2,000 range bins, 500 azimuth bins and 10 Doppler bins. Ten Doppler bins would result from 10 return pulses forming 10 or more Doppler filters. By way of example, if there were 10 Doppler filters there would be 10 clutter maps, with each map having 2000 x 500 = 10^6 cells.”; that each CFAR window can be divided into 2,000 range bins (in this case) and 500 Azimuth bins, that each of the bins is uniquely identified [specified by range bin, azimuth bin and Doppler bin); for example in figure 2, the cells of one Doppler map are numbered from 210a through 210n which uniquely identifies its position in range and azimuth).
the third parameter specifies an offset value for said each segment, and  (Stockmann, figure 6, paragraph 0036, “[0036] The computed average of the neighboring map cell data is used with threshold computation module 767 which determines a threshold (e.g. 3 dB) for comparing the average power (Pcut) of the selected clutter map CUT with the averaged power value (Pn) of the neighboring clutter map cells.”; that a threshold can be used at module 767 for two different modes, that each mode can have its the same “offset” value associated with air or sea targets).
Stockmann does not explicitly teach at least one of the first parameter, the second parameter, and the third parameter is adjustable..
Wang teaches at least one of the first parameter, the second parameter, and the third parameter is adjustable. (Wang, paragraph 0082, “For example, the percentage threshold of the censored CA-CFAR detection method used in the KAH-CFAR detection method 200 can be increased to a higher level in signal rich environments and decreased to a lower level in signal sparse environments. Furthermore, the threshold for the OS-CFAR detection method used in the KAH-CF AR detection method 200 can be increased in certain situations.”; that thresholds can be adjusted upwards in a signal rich environment (i.e. an offset of a positive value) and adjusted downwards in a lower level signal sparse environment (i.e. an offset of a negative value) based on signal environments; additionally, in the example of 1 million CFAR calculations can be adjusted to include fewer or more; that the CFAR calculations can be updated based on changes in the environment (see paragraphs 0031 and 0032 for updated detection thresholds in each CUT)).
In view of the teachings of Wang it would have been obvious for a person of ordinary skill in the art to apply the teachings of Wang to Stockmann at the time the application was filed in order to provide an adaptive method of selecting the best CFAR method to improve target detection (see paragraph 0025-0027) in an obvious combination with Stockmann’s method of improving target detection using an adaptive CFAR. The two methods of varying the CFAR background calculations merely perform the same 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donald HB Braswell/             Examiner, Art Unit 3648